Fourth Court of Appeals
                                       San Antonio, Texas
                                               May 5, 2022

                                          No. 04-21-00387-CV

                                         Donald W. TAYLOR,
                                              Appellant

                                                    v.

                 Clark ASPY, Madison Preston and Naman Howell Smith & Lee, PLL,
                                            Appellees

                    From the 216th Judicial District Court, Gillespie County, Texas
                                       Trial Court No. 16670
                           Honorable N. Keith Williams, Judge Presiding


                                             ORDER
Sitting:          Irene Rios, Justice
                  Beth Watkins, Justice
                  Liza A. Rodriguez, Justice

      On May 2, 2022, this court received appellant’s brief. The brief violates the Texas Rules
of Appellate Procedure in that it:
           1. does not contain an index of authorities with appropriate citations to page
           numbers, see TEX. R. APP. P. 38.1(c);
           2. does not contain a clear and concise argument with citations to legal authority,
           see TEX. R. APP. P. 38.1(i);
           3. does not contain an appendix including the necessary contents required by the
           Rules, see TEX. R. APP. P. 38.1(k).
           We recognize appellant is acting pro se on appeal. But “a pro se litigant is held to the same
standards as licensed attorneys and must comply with applicable laws and rules of procedure.” Strange v.
Cont’l Cas. Co., 126 S.W.3d 676, 677 (Tex. App.—Dallas 2004, pet. denied). We therefore ORDER
that the brief filed by the appellant is STRICKEN from our record. It is FURTHER ORDERED
that appellant file an amended brief in compliance with the Texas Rules of Appellate Procedure
no later than May 25, 2022 or this appeal will be dismissed for want of prosecution. See TEX.
R. APP. P. 38.9, 42.3.
                                              _________________________________
                                              Irene Rios, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 5th day of May, 2022.



                                              ___________________________________
                                              Michael A. Cruz,
                                              Clerk of Court